IN THE SUPREME COURT OF MISSISSIPPI

                                 NO. 2015-CA-01788-SCT

TYLER EDMONDS a/k/a TYLER W. EDMONDS

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                           11/04/2015
TRIAL JUDGE:                                HON. LEE SORRELS COLEMAN
COURT FROM WHICH APPEALED:                  OKTIBBEHA COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                    JIM WAIDE
                                            VICTOR ISRAEL FLEITAS
ATTORNEY FOR APPELLEE:                      OFFICE OF THE ATTORNEY GENERAL
                                            BY: WILSON DOUGLAS MINOR
NATURE OF THE CASE:                         CIVIL - OTHER
DISPOSITION:                                REVERSED AND REMANDED - 06/29/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       EN BANC.

       COLEMAN, JUSTICE, FOR THE COURT:

¶1.    In July 2004, an Oktibbeha County jury found Tyler Edmonds guilty of the murder of

Joey Fulgham, who was his half-sister’s husband. In May 2007, the Mississippi Supreme

Court reversed Edmonds’s conviction and remanded the case to the Oktibbeha County

Circuit Court for a new trial due to evidentiary errors. At his new trial in 2008, a jury found

Edmonds not guilty.

¶2.    The present appeal stems from Edmonds’s suit against the State under the

Compensation to Victims of Wrongful Conviction and Imprisonment statutes codified in
Mississippi Code Sections 11-44-1 to 11-44-15, which permit a person wrongfully convicted

and imprisoned to recover $50,000 for every year of wrongful incarceration. The circuit

court concluded that Edmonds was not entitled to compensation because he made a false

confession to police officers regarding his involvement with the murder, which equated to

a fabrication of evidence. Edmonds appeals, and we reverse the judgment and remand the

case to the circuit court.

                        FACTS AND PROCEDURAL HISTORY

¶3.    In 2003, Edmonds confessed that he, with the help of his half-sister Kristi Fulgham,

shot Joey Fulgham. At the time, Joey was married to Kristi. Initially, Edmonds and his

mother voluntarily went to the police station, and Edmonds claimed that he did not know

anything about the murder. However, Edmonds’s mother was removed from the room,

Edmonds was informed that Kristi had implicated him in the murder, and Kristi, who was

already at the police station, was brought into the room with Edmonds. She held Edmonds’s

hand and told him that she had told the truth and that he should tell the truth too. After his

brief meeting with Kristi, Edmonds gave a confession that he and Kristi had killed Joey.

Several days later, Edmonds recanted his confession and stated that Kristi had acted alone

in shooting Joey.

¶4.    Following trial, the jury convicted Edmonds of murder, and the court sentenced him

to life in the custody of the Mississippi Department of Corrections. Edmonds appealed, and

the Court of Appeals affirmed his sentence and conviction. Edmonds v. State, 955 So. 2d
864, 900 (¶¶ 120-1) (Miss. Ct. App. 2006). The Supreme Court granted Edmonds’s petition



                                              2
for writ of certiorari review. Edmonds v. State, 955 So. 2d 787, 790 (¶ 2) (Miss. 2007). The

Court concluded that Edmonds did not receive a fair trial for a variety of reasons, so the

Court reversed the circuit court’s and Court of Appeals’ judgments and remanded the case

for a new trial. Id. at 798-9 (¶¶ 29-33).

¶5.    Edmonds’s second trial resulted in a not-guilty verdict. Upon the return of the

not-guilty verdict, Edmonds filed the present action seeking compensation pursuant to

Section 11-44-1 for the years he spent in custody. Edmonds’s bench trial resulted in a

determination by the circuit court that Edmonds’s confession was fabricated evidence; thus,

he could not recover under the Compensation to Victims of Wrongful Conviction and

Imprisonment statutes. Edmonds appeals and raises the following issues:

       I.      Whether the circuit court erred in concluding that Edmonds fabricated
               evidence.

       II.     Whether the circuit court’s failure to give Edmonds a fair trial at his
               first criminal trial was a superseding cause of Edmonds’s conviction,
               such that the false confession was not a legal cause of his conviction.

       III.    Whether the circuit court should have granted Edmonds’s request to
               have a jury trial.

                                 STANDARD OF REVIEW

¶6.    As has been explained, the present appeal stems from the circuit court’s judgment

following a bench trial. It is well-settled that the Court defers to the factual findings and

determinations of a trial judge sitting as the finder of fact at a bench trial; therefore, we will

not disturb such findings if they are supported by substantial evidence and the trial court did

not abuse its discretion, was not manifestly wrong, was not clearly erroneous, and did not



                                                3
apply an erroneous legal standard. Covington County v. G.W., 767 So. 2d 187, 189 (¶ 4)

(Miss. 2000) (quoting Church of God Pentecostal, Inc. v. Freewill Pentecostal Church of

God, Inc., 716 So. 2d 200, 204 (¶ 15) (Miss. 1998)). As is customary, the Court reviews

questions of law, including statutory interpretation, de novo. Tellus Operating Group, LLC

v. Texas Petroleum Inv. Co., 105 So. 3d 274, 277-8 (¶ 9) (Miss. 2012) (quoting Laurel Ford

Lincoln-Mercury, Inc. v. Blakeney, 81 So. 3d 1123, 1125 (¶ 5) (Miss. 2012)).

                                       ANALYSIS

¶7.    For purposes of our analysis, the first two issues raised by Edmonds can be

consolidated into one issue: the appropriate interpretation and application of Section 11-44-

7(1)(c), which provides that a plaintiff under the Compensation to Victims of Wrongful

Conviction and Imprisonment Act (“Wrongful Conviction and Imprisonment Act”) must

show he did not “fabricate evidence to bring about his conviction.” See Miss. Code Ann. §

11-48-7(1)(c) (Rev. 2012). The second primary issue before us is whether Edmonds’s

request for a jury trial should have been granted. On both issues, we hold in favor of

Edmonds.

       I.     Section 11-44-7(1)(c) includes an element of intent to bring about
              one’s conviction when fabricating evidence and therefore, an issue
              of material fact remains as to Edmonds’s intent.

¶8.    According to Section 11-44-1, the reason for the passage of the Wrongful Conviction

and Imprisonment statutes was to provide monetary compensation to “innocent persons who

have been wrongly convicted of felony crimes and subsequently imprisoned” because they

“have been uniquely victimized, have distinct problems reentering society, and should be



                                             4
compensated.” Miss. Code Ann. § 11-44-1 (Rev. 2012). Compensation is provided if a

claimant proves by a preponderance of the evidence that “[h]e was convicted of one or more

felonies and subsequently sentenced to a term of imprisonment, and has served all or any part

of the sentence; and . . . his judgment of conviction was reversed or vacated and . . . [i]f a

new trial was ordered, he was found not guilty at the new trial . . . .” Miss. Code Ann. § 11-

44-7(1)(a)(ii)(2) (Rev. 2012). Further, the claimant must prove that “[h]e did not commit the

felony or felonies for which he was sentenced and which are the grounds for the complaint,

or the acts or omissions for which he was sentenced did not constitute a felony.” Miss. Code

Ann. § 11-44-7(1)(b). Finally, and most relevant to the present case, the claimant must prove

that “[h]e did not commit or suborn perjury, or fabricate evidence to bring about his

conviction.” Miss. Code Ann. § 11-44-7(1)(c).

¶9.    The crux of Edmonds’s position is that the circuit court erred in finding that his false

confession prohibits him from recovery pursuant to Section 11-44-7(1)(c). In support of his

position, Edmonds outlines several facts that led to his confession, which include: his young

age, his desire to help his half-sister avoid the death penalty, and the police allowing his half-

sister to speak to him without his mother present. Essentially, Edmonds’s argument is two-

fold: (1) the statute requires an element of intent to fabricate evidence, and (2) an issue of

material fact exists as to the nature of Edmond’s intent. The State, on the other hand,

contends that the “to bring about” language is merely causative and lacks any connotation

of intent. We agree with Edmonds on both points.




                                                5
¶10.   First, the issue hinges upon the Court’s interpretation of the following language within

the statute: “[The Claimant] did not . . . fabricate evidence to bring about his conviction.”

Miss. Code Ann. § 11-44-7(1)(c). “When interpreting a statute that is not ambiguous, this

Court will apply the plain meaning of the statute.” Pitalo v. GPCH-GP, Inc., 933 So. 2d
927, 929 (¶ 5) (Miss. 2006). To determine the plain meaning, “we must look at the words

of the statute.” Adams v. Baptist Mem’l Hosp.-DeSoto, Inc., 965 So. 2d 652, 656 (¶ 21)

(Miss. 2007).

¶11.   The word “fabricate” has no element of intent indicating ultimate purpose or motive

for the fabrication embedded within its plain meaning; however, the phrase “to bring about”

does. The word “to” carries many definitions, one of which is “used for expressing aim,

purpose, or intention.” To, Random House Webster’s Unabridged Dictionary 1989 (2d ed.

2001). The phrase “to bring about” reflects the function of the word “to” as expressing “aim,

purpose, or intention,” as in “[The Claimant] did not . . . fabricate evidence [with the “aim,

purpose, or intention” of bringing] about his conviction.” As it means “[s]omething,

esp[ecially] willful desire, that leads one to act,” Motive, Black’s Law Dictionary (10th ed.

2014), the word “motive” also would be appropriate to describe the requirement at issue. In

more technical terms, the phrase “to bring about” produces an adverbial infinitive that

modifies and directs the verb “fabricate.” Adverbial infinitives frequently are employed to

express intent or motive behind a particular action, e.g., “I went to the store to buy groceries”

(i.e., I went to the store with intent, and that intent was to buy groceries); “He ran for office

to bring about change” (i.e., he ran for office with intent, and that intent was to bring about



                                               6
change). Turning the statute into a question simplifies the technical understanding: Why did

the claimant fabricate evidence? To bring about his conviction. In other words, the claimant

fabricated evidence in order to bring about his conviction, which denotes intention, purpose,

or motive. Moreover, no other understanding of the word “to” fits within the context of the

phrase “to bring about,” and, therefore, a plain reading of the statute engenders an element

of intent under subsection (1)(c).

¶12.   In his dissent, Justice Chamberlin eschews the analysis of the statutory language as

unnecessary. Our law requires that we analyze the “words of the statute.” Adams, 965 So.
2d at 656 (¶ 21). “The function of the Court is not to decide what a statute should provide,

but to determine what it does provide.” Lawson v. Honeywell Int’l, Inc., 75 So. 3d 1024,

1027 (¶ 7) (Miss. 2011). The simple principle that Justice Chamberlin would announce, to

the effect that, “If you confess a crime, and that confession is not coerced or otherwise

induced by law enforcement or some state actor, then you cannot recover under the statute,”

may very well be better policy. However, the statute wholly excludes any mention of state

actors or law enforcement.

¶13.   Presiding Justice Randolph takes the position that our interpretation is absurd because

he “can fathom no one who would falsely confess to a crime with the aim, intent, or purpose

of being imprisoned.” We decline to attempt to divine the full range of motivations human

beings might have to give false confessions to or other false evidence indicating the

commission of crimes, but we disagree that our interpretation is absurd. Certainly, if people

actually commit crimes motivated by a desire to be separate from their spouses, for example,



                                              7
then a person might fabricate evidence to be convicted of a crime he or she did not commit

for the same or a similar reason. Travis M. Andrews, “Rather be in jail”: 70-year-old man

robs bank to get arrested and away from wife, police say, The Washington Post (September

8, 2016). The unpredictable motivations of our fellow humans aside, our interpretation of

the statute allows the hypothetical, wrongly convicted person who falsified a confession

under coercion the opportunity to prove that he did not fabricate the evidence of the

confession to bring about his conviction but, rather, because he was coerced. If the statutory

language requires causation in fact only, as urged by Justice Beam, then even coerced false

confessions would be fatal to efforts to recover.

¶14.   We further suggest that not all persons making false confessions would recover simply

by claiming they had a motive other than getting themselves convicted. For a hypothetical

example, if a father were to plead guilty to a crime he did not commit in order to keep his

guilty child from prison, then getting convicted is the intent of the father. If such were the

evidence, he would not have proven that he did not fabricate evidence to bring about his

conviction, because bringing about his conviction was a necessary component of also

misguidedly protecting his child. By contrast, Edmonds’s testimony below was that he had

no appreciation for the possibility that he would go to jail. For the above reasons, we are

unpersuaded that our interpretation of the statute is absurd.

¶15.   In response to a concern raised by Justice Beam’s dissent, we pause to make it clear

that we agree that, in addition to the aim, intent, and purpose requirement, Section 11-44-

7(1)(c) requires that the false evidence cause the conviction. It is not the Court’s intent to



                                              8
ignore that the statute plainly requires that the falsified evidence bring about the conviction.

However, as the dispute between the State and Edmonds is whether Section 11-44-7(1)(c)

contains a requirement that the fabrication be motivated by or intended to bring about the

conviction, we address what, if anything, the language has to say on the contested issue rather

than an issue as to which, as Justice Beam points out, all parties agree. We isolate nothing

when we consider the Legislature’s purpose in choosing the phrase “to bring about” instead

of any other phrase from a range of alternative verbiage including, e.g., “that brings about.”

Rather, we are striving, as we must, to give effect to the entire statute. DePriest v. Barber,

798 So. 2d 456, 458 (¶ 5) (Miss. 2001) (“The primary rule of construction is to ascertain the

intent of the legislature from the statute as a whole and from the language used therein.”).

Had the Legislature intended to preclude recovery for claimants who fabricated evidence that

caused their convictions no matter the reason it was fabricated, then it easily could have

chosen different language. For example, the Legislature could have substituted the words

“which brings” for the phrase “to bring.” However, the Legislature did not so choose and

we are constrained to consider the words it did employ. “The duty of this Court is to

interpret the statutes as written.” Scaggs v. GPCH-GP, Inc., 931 So. 2d 1274, 1276 (¶ 10)

(Miss. 2006).

¶16.   Since we hold Section 11-44-7(1)(c) does provide for an element of intent, purpose,

or motive, for fabricating evidence, an issue of material fact still exists as to whether

Edmonds confessed with the intent, purpose, or motive of bringing about his own conviction.

       II.      Edmonds produced evidence that he confessed with the intent to
                help his sister and with no intention to be incarcerated.

                                               9
¶17.   In dissent, Justice Beam takes the position that no issue of material fact exists as to

Edmonds’s motive for bringing about his conviction. The record demonstrates otherwise.

At the trial of the instant matter, counsel for Edmonds asked him several questions regarding

his feelings for his sister in order to establish evidence of motivations other than getting

himself convicted of the crime. Edmonds proffered his testimony to the effect that, in

confessing, he intended to “help and protect” his sister. He explicitly denied that he had

made the confession with the intention of going to prison. During the trial, the following

exchange took place during the direct examination of Edmonds:

       Q.     Tyler, what was your motive, your goal, your desire, in making the first
              statement? What were you trying to do?

       A.     To protect and help my sister.

       Q.     Now, in your 13-year-old mind, did that seem like what you were
              doing?

       A.     At the time, yes.

       Q.     You’re a grown man now?

       A.     Yes.

       Q.     How does it seem to you, with the benefit of the maturation as a result
              of age, experience, and simply enough, just the development of your
              brain?

       A.     Stupid.

       Q.     Was your purpose at any time in making your first statement to go to
              prison?

       A.     Absolutely not.

       Q.     To get sent to jail?


                                               10
       A.      Absolutely not.

In addition to the above-quoted testimony, Edmonds offered into evidence a handwritten

letter from his sister, in which his sister entreated him to stand firm on his confession.

Indeed, the trial judge noted and even, at least tacitly, found the evidence of Edmonds’s

intent credible when he wrote in his judgment that Edmonds’s confession “was motivated

by an attempt to shift at least part of the blame to himself in the mistaken belief that it would

help his half-sister.”

¶18.   To the extent that Justice Beam argues that there is no material issue of fact as to the

whether Edmonds’s false confession caused his conviction, we need not respond. It is not

pertinent to the issue of whether proof exists that, if taken in a light most favorable to

Edmonds, shows that his false confession was motivated by some other goal than being

convicted. As shown above, Edmonds has produced such evidence.

       IV.     When a statute is silent regarding a plaintiff’s option to a jury trial,
               the right shall remain available to the litigant.

¶19.   Edmonds argues that he was entitled to the jury trial he requested as opposed to the

bench trial he received. Article 3, Section 31 of the Mississippi Constitution provides that

“[t]he right of trial by jury shall remain inviolate . . . .” (Emphasis added.) The term

“remain” has been interpreted as specifically grafting the right of trial by jury onto common-

law causes of action. Isom v. Mississippi Cent. R. Co., 36 Miss. 300, 308 (Miss. 1858)

(“The peculiar phraseology of [Section 31] will naturally suggest the idea, that it has

reference to an existing state of the law securing this right, at the time of its adoption. It is

to ‘remain inviolate.’”). In reference to the Seventh Amendment’s right to a jury trial, the


                                               11
United States Supreme Court has “understood ‘suits at common law’ to refer ‘not merely [to]

suits, which the common law recognized among its old and settled proceedings, but [to] suits

in which legal rights were to be ascertained and determined, in contradistinction to those

where equitable rights alone were recognized . . . .” Feltner v. Columbia Pictures

Television, Inc., 523 U.S. 340, 348, 118 S. Ct. 1279, 1284, 140 L. Ed. 2d 438 (1998)

(emphasis added).1

¶20.   In reliance upon the above-referenced rules, the State argues the cause of action

established under the Wrongful Conviction and Imprisonment statutes is not based in

common law. The State is correct: “At common law, suits . . . against the State were not

available at all, due to sovereign immunity.” Wells by Wells v. Panola Cty. Bd. of Educ.,

645 So. 2d 883, 898 (Miss. 1994). However, that Edmonds’s claim is created by statute

rather than the common law does not alone determine whether he has a right to a jury trial.

The Wrongful Conviction and Imprisonment Act is completely silent as to whether a jury

trial may be had, and pursuant to the following reasoning, we hold that – in a case where the

statutes creating a cause of action against the State are silent as to whether the plaintiff has

a right to a jury trial – a jury trial may be had.

¶21.   Attempting to infer legislative intent, the State draws the Court’s attention to Section

11-44-7(4), which says “[a] claimant may choose to pursue a claim under this chapter in lieu

of pursuing a claim against the State of Mississippi or a political subdivision thereof under

       1
       While the language from Feltner is instructive, the right to a trial by jury under the
Seventh Amendment does not extend to the States through the Fourteenth Amendment. See
Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 431, 116 S. Ct. 2211, 2221, 135 L. Ed.
2d 659 (1996).

                                                12
the Mississippi Tort Claims Act, Section 11-46-1 et seq., Mississippi Code of 1972.” Using

the quoted language, the State contends the Wrongful Conviction and Imprisonment Act acts

as an alternative to the Mississippi Tort Claims Act, and, therefore, the Legislature intended

for trials under the statute to be conducted in the same manner as trials under the Tort Claims

Act. The text yields the opposite conclusion. The Tort Claims Act specifically bars jury

trials: “The judge of the appropriate court shall hear and determine, without a jury, any suit

filed under the provisions of this chapter.” Miss. Code Ann. § 11-46-13(1) (Rev. 2012)

(emphasis added). No comparable language is found in the Wrongful Conviction and

Imprisonment Act, which, according to the above-quoted language, may be used in lieu, or

instead, of the Tort Claims Act. City of Natchez, Miss. v. Sullivan, 612 So. 2d 1087, 1089

(Miss. 1992) (“[T]he omission of language from a similar provision on a similar subject

indicates that the legislature had a different intent in enacting the provisions, which it

manifested by the omission of the language.”).

¶22.   We return, then, to the question at hand, which is whether a plaintiff enjoys the right

to a trial by jury in the context of a statutorily created cause of action against the sovereign

when the pertinent statutes are silent on the issue.

¶23.   In Riverboat Corporation of Mississippi v. Harrison County Board of Supervisors,

198 So. 3d 289, 291 (¶ 7) (Miss. 2016), the Court considered “whether there is a right to a

jury trial in an appeal of a county’s ad valorem tax assessment.” The issue in Riverboat was

the same as the issue Edmonds presents today: “The statute authorizing this suit . . . is silent

regarding the right to a jury trial.” Id. Edmonds’s appeal is distinguishable in that tax-



                                              13
assessment cases have had a “longstanding use of jury trials,” whereas cases against the

Sovereign do not have a similar history. Id. at 294 (¶ 14). Nevertheless, we reiterated in

Riverboat that “[t]his Court, on prior occasion and well before the adoption of our 1890

Constitution, addressed the right to trial by jury when statutes giving rise to actions were

silent as to that right.” Id. at 291 (¶ 8). We have “emphatically declared the right to a jury

trial ‘is unquestionably the parties’ right, and the court will not be departing from its well

established rules of practice in granting it, though the statute may be silent on the subject.’”

Id. (second emphasis added).

¶24.   Riverboat reflects that, when faced with a silent statute, our historic and customary

proclivity has been to recognize the right to a jury trial. We do so again today. Our ancestors

viewed a jury trial right as so fundamental that they included it in both our federal and state

constitutions. Therefore, we hold that, in the context of a statutory claim against the

Sovereign, whose provisions are silent as to whether or not the action receives a jury or not,

the plaintiff continues to enjoy the right to a jury trial. To the extent that the Court of

Appeals held otherwise in Hymes v. State, 121 So. 3d 938 (Miss. Ct. App. 2013), which also

involved a claim under the Compensation to Victims of Wrongful Conviction and

Imprisonment statutes, we today overrule it.

                                      CONCLUSION

¶25.   Pursuant to the foregoing reasoning, we reverse the judgment of the Oktibbeha County

Circuit Court and remand the case for further proceedings consistent with the instant opinion.

¶26.   REVERSED AND REMANDED.



                                               14
       WALLER, C.J., DICKINSON, P.J., KITCHENS AND KING, JJ., CONCUR.
MAXWELL, J., CONCURS IN PART AND DISSENTS IN PART WITH SEPARATE
WRITTEN OPINION JOINED BY RANDOLPH, P.J.; BEAM AND CHAMBERLIN,
JJ., JOIN IN PART. RANDOLPH, P.J., DISSENTS WITH SEPARATE WRITTEN
OPINION JOINED BY BEAM, J.; MAXWELL AND CHAMBERLIN, JJ., JOIN IN
PART. BEAM, J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED IN
PART BY RANDOLPH, P.J., MAXWELL AND CHAMBERLIN, JJ. CHAMBERLIN,
J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY RANDOLPH,
P.J., MAXWELL AND BEAM, JJ.

               MAXWELL, JUSTICE, CONCURRING IN PART AND DISSENTING IN
PART:

¶27.     Because the majority has decided to reverse and remand this case, I agree Riverboat2

entitles Edmonds to a jury trial on remand. But I do not join the majority’s interpretation of

Mississippi Code Section 11-44-7(1)(c) or find remand for a jury trial solves Edmonds’s

confession-based dilemma.

¶28.     Like Presiding Justice Randolph and Justice Chamberlin, I find the clear language of

Section 11-44-7(1)(c) forecloses Edmonds’s compensation claim based on his admittedly

false confession. The trial judge believed so too. And, as Justice Beam points out, even if

a jury had been seated for Edmonds’s trial, the judge certainly would have directed a verdict

in the State’s favor because he correctly believed Edmonds’s admittedly false confession

prevented compensation under Mississippi’s wrongful-conviction compensation law.

¶29.     For these reasons, I concur in part and dissent in part.

     RANDOLPH, P.J., JOINS THIS OPINION. BEAM AND CHAMBERLIN, JJ.,
JOIN THIS OPINION IN PART.




         2
             Riverboat Corp. of Miss. v. Harrison Cty. Bd. of Supervisors, 198 So. 3d 289 (Miss.
2016).

                                                 15
       RANDOLPH, PRESIDING JUSTICE, DISSENTING:

¶30.   With all due respect to my fellow justices, the majority’s interpretation of the statute

leads to an absurd result. I cannot fathom that a reasonable person (let alone a person with

an IQ of 119) (see Justice Beam’s Dissent at ¶ 45) would falsely3 confess to a crime with the

aim, intent, or purpose of being imprisoned. There are limitations which this Court, over the

years, has established in the interpretation of our Constitution and statutes. Our law is clear.

We do not ascribe an absurd result to pronouncements by the Legislature. See USF&G Co.

v. Conservatorship of Melson, 809 So. 2d 647, 660 (Miss. 2002) (“It is our duty to support

a construction which would purge the legislative purpose of any invalidity, absurdity or

unjust inequality.”); Drane v. State, 493 So. 2d 294, 298 (Miss. 1986) (“Nor will this Court

impute an unjust or absurd purpose to the legislature when any other reasonable construction

can save it from such an imputation.”).

¶31.   Despite these truths, the majority reverses the trial-court judgment and remands this

case. Since trial anew is to be had, Edmonds also must prove, by a preponderance of the




       3
         Today’s decision addresses a putative alleged “false” confession, under coercion, and
not a true, voluntary confession (if the Washington Post article is to be believed) (Maj. Op.
at ¶ 13), which is inapplicable to the issue sub judice. Edmonds, when asked by his mother,
“What is the truth?” responded, “That me and Christy did it.” Edmonds v. State, 955 So. 2d
787, 814 (Miss. 2007) (Randolph, P.J., specially concurring). Two days later, in a phone call
to Marcus Sullivan, the father of one of his friends, “[Tyler] asked had I [Sullivan] heard
about Joey and I said I had. There was a pause and I asked him, [d]id you do it? He said,
[y]es sir.” Id. Whether Edmonds’s confessions were true or false or made under coercion will
be one of the issues for a jury to decide.

                                              16
evidence, every element required by the Wrongful Conviction Act, including actual

innocence4 (which also was not established in the case sub judice).

     BEAM, J., JOINS THIS OPINION. MAXWELL AND CHAMBERLIN, JJ.,
JOIN THIS OPINION IN PART.

       BEAM, JUSTICE, DISSENTING:

¶32.   Our principal duty as Mississippi’s court of last resort is to consider impartially the

decisions of the courts below and rule on matters through sound reasoning and common

sense. This duty is especially rigid when we review those matters in light of any applicable

statutes. As a remedy intended for a select few, the Wrongful Conviction Compensation Act

was established to provide prompt assistance to the wrongfully convicted through monetary

amends. In establishing the Act, our Legislature carved out this cause to provide adequate

and prompt justice and restoration to the wrongly convicted, requiring the petitioner to bear

the burden of proving the elements of the Act by a preponderance of the evidence. Miss.

Code Ann. § 11-44-7 (Rev. 2013). On appeal, it becomes “[o]ur duty [] to carefully review

statutory language and apply its most reasonable interpretation and meaning to the facts of

a particular case.” Pope v. Brock, 912 So. 2d 935, 937 (Miss. 2005). In so doing, we

cannot throw common sense to the wind. Instead, we must use the established laws and years

of precedent, coupled with the Court’s wisdom and reason to determine the legislative intent

behind the elements of the Act.

¶33.   The remedy provided by the Wrongful Conviction Compensation Act is unique in that

it recognizes the need to redress the injuries suffered by innocent individuals languishing in

       4
        See Miss. Code Ann. § 11-44-7(1)(b) (Rev. 2012).

                                             17
prison.        Throughout the country, states have established similar acts providing for

compensation to factually innocent people who have been wrongfully convicted.

Mississippi, like our sister states, established the Wrongful Conviction Compensation Act

with the intent to remove some of the financial obstacles incurred by the factually innocent

and ease their transition back into society. Miss. Code Ann. § 11-44-1 (Rev. 2012). To that

end, when strictly construed, the Act was intended to apply to a minority of select cases.

Because I find that Edmonds failed to meet the specific criteria to prove he was entitled to

compensation through the Act, and that no genuine issue of material fact exists as to his

intent to bring about his conviction under the statute, I respectfully dissent.

          I.      While Mississippi Code Section 11-44-7(1)(c) includes an element
                  of intent as it relates to the fabrication of evidence, the Act does not
                  provide for an element of intent as to a claimant’s effort to “bring
                  about his conviction.”

¶34.      The majority outlines a linguistic argument for the interpretation of a specific portion

of the statute in question. However, I find that this analysis is flawed in two distinct areas:

the argument ignores the intent requirement found in the element of fabrication and it implies

that the clause “to bring about his conviction” lacks causation. This labored description of

the statutory language results in a technical explanation of what the author views as the

overarching question at hand: why did the claimant fabricate evidence? This question leads

to several responses, all with one common theme: to protect his sister Kristi. The majority

concludes that this denotes intent, and as a result, an issue of material fact exists as to

Edmonds’s intent (or lack of intent) to bring about his conviction through the falsified

confession. Reviewing the majority opinion, a reader would infer that the circuit court failed


                                                 18
to consider Edmonds’s reason behind the initial confession–most notably questioning why

Edmonds would confess if he did not commit the crime. Resultantly, the majority would

have the Court remand the question to the circuit court for resolution on that issue. But,

because the circuit court already reviewed and answered the question at its bench trial on the

matter–directly addressing Edmonds’s reason and motive behind his actions–I see no purpose

in remanding the cause.

               A.      Intent to Fabricate

¶35.   The majority defines the statute’s pertinent language to provide the Court with a

“plain reading” of the law. Following this suggestion, if we divide the applicable section

of the statute into two elements, it appears that the argument the majority makes for Edmonds

is that intent exists in both parts. In the first part, the statute provides that “[h]e did not . . .

fabricate evidence.” Miss. Code Ann. § 11-44-7(1)(c) (Rev. 2012). There, the section

plainly requires an intent to fabricate–an interpretation to which the circuit court and the

parties agreed. A key component of the proceedings under Section 11-44-7 is the plaintiff’s

burden to prove the elements under the statute before the court can enter a judgment in his

favor. Miss. Code Ann. § 11-44-7(1). Importantly, this required that Edmonds prove “a

negative” and show by a preponderance of the evidence that he did not invent or concoct a

false confession. In an effort to meet this burden, Edmonds argued that, although he falsified

the confession which lead to the jury’s conviction, he lacked the requisite intent to fabricate

that evidence under the statute. He then framed his argument to show that he was “pressured




                                                 19
to give a false confession” by both his sister and law-enforcement officials, and that this

confession was not a free and deliberate decision on his part.

¶36.   Counsel for Edmonds urged the lower court to recognize that, because fabrication

requires some type of intent to mislead, and because Edmonds’s only motive was to protect

his sister, he in no way intended his statement to bring about his conviction. His only aim

was to protect Kristi. His attorneys claimed that, under these circumstances, Edmonds’s

motivation to fabricate should serve as an exception under the statute, overriding any intent

to deceive. However, throughout the trial, the circuit judge halted questioning and arguments

to rule on the admissibility of evidence and to delineate between the issues of motive to

fabricate and intent to fabricate. On the subject, the trial court held that, while the fabrication

requirement included an element of intent, the plaintiff’s motivation behind his fabrication

was not relevant. According to the court, while “fabricate” may embrace an element of

intent, it does not involve an element of motive. The court ruled that, although Edmonds

advocated a coercion exception to the statute, his motive in making the confession was not

relevant for the purpose of the trial, noting that “by the common definition of the word

[fabricate], it appears that there was a false confession made.”

¶37.   Ultimately, the circuit court found that Edmonds had failed to prove that he lacked any

intent to fabricate evidence. Recognizing that our courts “do not engage in statutory

interpretation if a statute is plain and unambiguous,” the judge determined that Edmonds’s

attempt to illustrate the formation of motive through coercion read more into the statute than

the Legislature intended. Miss. Methodist Hosp. & Rehab. Ctr., Inc. v. Mississippi Div. of



                                                20
Medicaid, 21 So. 3d 600, 607 (Miss. 2009). Because our “[c]ourts have a duty to give

statutes a practical application consistent with their wording,” the judge properly dismissed

Edmonds’s suggestion that a coercion-based exception exists in the statute. Marx v. Broom,

632 So. 2d 1315, 1318 (Miss. 1994). I find no error in the judge’s interpretation of the first

part of the statute or his eventual ruling that Edmonds had failed to satisfy his burden to

prove that he did not fabricate evidence through the falsified confession.

              B.     Intent to Bring About, Cause, or Contribute

¶38.   The latter part of the pertinent subsection requires that the claimant “did not . . .

fabricate evidence to bring about his conviction.” Miss. Code Ann. § 11-44-7 (emphasis

added). Throughout its analysis, the majority fails to find that the phrase “to bring about his

conviction” plainly indicates an element of causation. Instead, it suggests that the language

creates a factual question as to the intent to be incarcerated. Ultimately, the function of the

Court is to determine what the written language of the statute provides. Lawson v.

Honeywell Int’l, Inc., 75 So. 3d 1024, 1027 (Miss. 2011) (citing Russell v. State, 231 Miss.
176, 94 So. 2d 916, 917 (1957)). However, “[i]f the words of a statute are clear and

unambiguous, the Court applies the plain meaning of the statute and refrains from using

principles of statutory construction.” Id. (citing Clark v. State ex rel. Miss. State Med.

Ass’n, 381 So. 2d 1046, 1048 (Miss. 1980)); see also Gilmer v. State, 955 So. 2d 829, 833

(Miss. 2007). Here, we must not broaden or restrict legislative acts; rather, we must give

effect to the intent of the Legislature through the plain meaning of the statutes. Id.

Therefore, I cannot agree with the majority that this statute requires such an elaborate



                                              21
dissection, as the words of the Act present clear requirements for a claimant’s burden of

proof.

¶39.     In both this appeal and at trial, Edmonds argued that an issue of material fact exists

as to his reason for fabricating the confession. As discussed above, he claims that, because

he was coerced to confess by a host of outside forces, the courts should create an exception

to the statute for those who confess without “free and deliberate intention.” But the majority

focuses its attention on the claimant’s failure to fabricate evidence with the “aim, purpose,

or intention of bringing about his conviction.” Unlike the majority, I fail to see where an

issue of fact exists. I think the better question to be addressed is: if such a claimant, of a

sound and willing mind, made a false confession under these circumstances without the “aim,

purpose, or intention of bringing about his conviction,” what other outcome might he think

was possible? Are we to suggest that, although no one authoritatively told him that his

youthfulness or age did not make him immune from any punishment, his naivete is an

adequate excuse and he is free to receive compensation from the State for a product of his

own error? I think not.

¶40.     In its ruling, the circuit court addressed the need for the false confession to bring

about the conviction by labeling it as “causation.” There, the court determined that the

plaintiff’s alleged false confession caused or contributed to his conviction at his first trial.

During the civil trial, the State argued that Edmonds’s criminal conviction was a direct result

of his confession: without the confession, the jury in the first criminal trial had no other

evidence upon which to convict. Counsel for Edmonds, however, focused on the reasons



                                               22
behind his fabrication, creating a narrative about his motive rather than his intent. Edmonds

argued that, under Kristi’s coercion, he was focused on shifting blame for the murder off his

sister, to himself. The court again ruled that motive was not an element of the statute, and

any arguments regarding his reasons to falsify the confession were irrelevant. Edmonds then

failed to present any other arguments that he did not falsify his confession “to bring about

his conviction.” As a result, the court ruled that Edmonds simply had failed to support his

burden to show that his conviction was not proximately caused or contributed to by his

confession.

¶41.   The majority holds that intent to “bring about” and intent to “cause or contribute” are

different concepts under the law. I disagree. The Wrongful Conviction Compensation Act

plainly requires that a plaintiff show that “[h]e did not . . . fabricate evidence to bring about

his conviction.” Miss. Code Ann. § 11-44-7(1)(c). Therein, the language creates an element

of intent, which serves as the causal factor leading to the eventual effect of the plaintiff’s

decision. More simply stated, the fabrication of evidence–the cause–brought about the

conviction–the effect.

¶42.   Though the majority makes a convincing argument that Edmonds may have lacked

the requisite intent to be incarcerated, the statute plainly requires intent only as it relates to

fabrication. A party’s desired outcome upon fabrication is irrelevant: whether a defendant

intended to be incarcerated, fined, or to evade penalty altogether was not the Legislature’s

concern when it drafted the Act. Rather, the clear and unambiguous terms under the statute

require that the fabricated evidence lead to a conviction. It matters not that the conviction



                                               23
included jail time, community service, or a fine, because the language at the end of the statute

merely describes the effect of the plaintiff’s actions in fabricating evidence. As with any

crime, conviction was the natural and probable consequence of Edmonds’s false confession.

Therefore, while intent remains a crucial part of this statute, I find that it ends at Edmonds’s

decision to fabricate evidence.

¶43.   Having determined that “to bring about” involves an element of causation, my analysis

turns to the trial court’s findings to address whether an issue of material fact exists. A

reading of the trial transcript clearly reveals one does not. Repeatedly throughout the trial,

the court and the parties discussed the causation requirement and whether the fabrication

brought about the conviction. Specifically, counsel for the plaintiff explained that “the

parties are in agreement . . . that the legislature engrafted a causation requirement on the issue

of fabrication, which is to say if the fabrication brought about the conviction.” The court

then explained that “the court’s view is that if the fabrication of the evidence contributed to

the conviction, then in that event it would bar the plaintiff from recovery in this case . . . . So

the opinion of the court is, unless you can quote me some authority different . . . to present

its . . . defense of fabrication [the State] would need only to show that [the fabrication]

caused or contributed to [the conviction].” Moreover, the circuit court provided both parties

assistance, instructing Edmonds’s attorney that he needed “to persuade the court that his . .

. conviction was not proximately caused or contributed to by the confession,” while the State

need show only that Edmonds “fabricated evidence which caused or contributed to his being

found guilty in the first trial.”



                                                24
¶44.   In discussing the testimony and evidence proffered by the parties, the lower court

questioned the attorneys at length to ensure all arguments and elements regarding causation

were submitted to the court before the trial ceased. With the court’s questions directed to the

State, the following discourse took place between the judge and the parties:

       BY THE COURT: The evidence that I’ve seen that you produced in support
       of that theory is that there was no scientific or physical evidence or any
       eyewitness testimony as to his guilt.

       BY THE STATE: Yeah, the –

       BY THE COURT: So basically his finding of guilty came on the – based on
       the confession that he made?

       BY THE STATE: The only direct evidence against him was that – his own
       creation. His own fabrication.

       BY THE COURT: But as far as his participation in it, there was nothing other
       than his confession. Am I correct?

       BY THE STATE: That is correct, Your Honor. Yes, that is correct.

       BY THE COURT: Am I correct?

       BY COUNSEL FOR EDMONDS: Yes, Your Honor.

The record makes it clear that the court was diligent in its role as the factfinder. The judge

asked several specific questions of the parties, reviewed testimony and record evidence, and

made a judgment based on the requirements of the statute. Substantially supported and

without error, the court found that Edmonds had failed to prove by a preponderance of

evidence that he did not fabricate evidence to bring about his conviction.

¶45.   Assuming for a moment that the majority is correct in its finding that intent through

“aim or purpose” is crucial to the second half of Section 11-44-7(1)(c), I nevertheless find


                                              25
no question of fact as to whether Edmonds intended his false confession to bring about his

conviction. The facts as presented to the court clearly indicated that, even at thirteen years

old, Edmonds was able to understand the gravity of the situation before him. Testimony

showed he was a bright young man. His mother testified that he had an IQ of 119, which

denotes above-average or superior intelligence. He was in the gifted program at school and

maintained above-average reading and comprehension skills. Although his sister may have

convinced him that his status as a minor provided a level of protection from eventual

punishment, Tyler testified at the first trial, “I would say we did it together so that way it

would be helping Kristi, but I was kind of scared about getting in trouble too. . . .”

¶46.   The most pivotal indication of his intent (aim or purpose), though, is found in his

confession to his neighbor, Marcus Sullivan. Edmonds made his first confession to police

on Sunday, after which he was arrested and then booked into the jail. By Wednesday, he

was still in jail and attempting to get in touch with his mother and grandmother. After

several attempts, he called Marcus Sullivan in hopes that he would pass along a message to

his mother. Sullivan testified in the first trial regarding this call, explaining that “[Edmonds]

asked had I heard about Joey, and I said I had. There was a pause and I asked him, did you

do it? He said, ‘Yes, sir.’”

¶47.   At this point, if Edmonds lacked the requisite intent, aim, or purpose to bring about

his conviction through the false confession, his presence in jail and his impending

arraignment would serve as clear notice that his youth was not going to save him from trial

or a possible conviction. As a minor of above-average intelligence, with gifted levels of



                                               26
reading and comprehension skills, if he did not intend to “shift the blame” from his sister by

confessing to a crime and then being convicted, why would he continue to confess with his

potential punishment so glaringly obvious? He would not. Whether that conviction

amounted to incarceration, work-release, or a fine, Edmonds displayed time and again that

he comprehended the gravity of the situation.5 With no argument or evidence presented to

the contrary, the judge recognized this apparent understanding and ruled accordingly.

¶48.   Related to this decision is the concern that publishing the majority’s opinion will

misconstrue an unambiguous statute and set a dangerous precedent for future claims under

the Wrongful Conviction Compensation Act. At issue in the criminal trials and the civil

matter before us was Edmonds’s claim that several factors created an environment of

coercion and led to his choice to fabricate the confession. He asserted that he confessed only

to save his sister. Throughout his testimony in the first trial,6 Edmonds explained that his

sister had assured him that his status as a minor would protect him from punishment, and that

by sharing the blame, he would be able to help her escape the death penalty. However, he

also indicated a concern for his own shelter from the authorities if his youthfulness did not,

in fact, shield him. Through his testimony and his call to Marcus Sullivan, Edmonds


       5
         The majority quotes an important part of Edmonds’s testimony in which he notes that
his intent was not to “go to prison” or to “get sent to jail.” (Maj. Op. ¶ 17). While Edmonds
may not have sought to protect Kristi by being incarcerated himself, his remaining testimony
and previous actions clearly indicate that he thought his “conviction” may have led to other
punishments, which (in his mind) may not have been serving jail or prison time. His
perception of what sentences may have resulted is not relevant, however, as his conviction
and eventual sentence are two separate matters.
       6
        The transcript from the first trial was submitted by Edmonds as evidence of the
pressure his sister applied to encourage him to confess to the murder.

                                             27
indicated that he was actively trying to protect Kristi, but that he also was aware of the very

real possibility that he too would be punished.

¶49.   “The duty of this Court is to interpret the statutes as written. It is not the duty of this

Court to add language where we see fit. ‘[O]ur primary objective when construing statutes

is to adopt that interpretation which will meet the true meaning of the Legislature.’” Scaggs

v. GPCH GP, Inc., 931 So. 2d 1274, 1276 (Miss. 2006) (quoting Stockstill v. State, 854 So.
2d 1017, 1022–23 (Miss. 2003)). In doing so, we must “interpret statutes consistent with

reason and common sense,” applying the most rational meaning of the words. Dulaney v.

Nat’l Pizza Co., 733 So. 2d 301, 305 (Miss. Ct. App. 1998). “Furthermore, ‘[c]ourts should

avoid constructions which will render legislation absurd. Rather, statutes must be interpreted

in such a manner as to render their meaning rational, sensible, and logical.’” In re Whitaker

Constr. Co., Inc., 411 F.3d 197, 205 (C.A. 5 (La.) 2005) (quoting State Through Dep’t of

Public Safety and Corr., Office of State, 655 So. 2d 292, 302 (La. 1995)).

¶50.   Drawing on the Court’s judicial experience and common sense, no rational reading

of the Wrongful Conviction Compensation Act creates an inference that the Legislature

intended a third-party, coercion-based exception to apply. Nor can it be said that the

Legislature embedded an exception for those convicted by acts of their own error to receive

compensation when they never intended “to go to jail.” Such interpretations border on

absurdity and cannot be supported. See Quitman Cty v. Turner, 18 So. 2d 122, 124 (Miss.

1944) (citing Robertson v. Texas Oil Co., 106 So. 449 (Miss. 1925)). Where it is evident

that the Legislature aimed only to compensate the factually innocent when uniquely



                                               28
victimized through an erroneous incarceration, we must enforce that purpose and not read

into the statute more than the drafters intended.      “Legislators must be presumed to be

reasonable and sane men, ‘and to intend the natural, direct, and probable consequences of

their acts, that these shall not be absurdly or unreasonably construed, and therefore that they

intend to avoid absurdities and nonsense.’” Kennington v. Hemingway, 101 Miss. 259, 57
So. 809, 810 (1912) (quoting 4 Hughes, Grounds and Rudiments of the Law, 1104 (1908)).

Plainly stated: statues are to be interpreted logically, with the most reasonable interpretation

applied. Considering the issue at hand, under what circumstances would safeguards of this

statute apply if they did not apply here?

¶51.   Although the majority is not ruling in favor of Edmonds by remanding the cause for

a finding of fact, it indicates that the Court would consider affirming a judgment in favor of

a claimant who had a “good reason” to lie about his involvement in a crime, only to be

exonerated and then sue the State for convicting him based on that same false confession.

This ruling would go too far, while twisting the words behind the statue. Those who drafted

the Act did not allow for motive in the statute as a consideration for compensation because

a claimant’s motive is not relevant. Likewise, the statute places no importance on the reason

for fabrication. It requires only that evidence was not fabricated in an effort to cause or

contribute to the claimant’s conviction. Therefore, I suggest the Court reflect on the words

of the statute and consider the likelihood that the language “to bring about” is causative in

nature and does not require simply that a claimant intended to be incarcerated.

       II.    The plaintiff was not entitled to a jury trial.



                                              29
¶52.   I stand by the principle plainly articulated in our state Constitution that “the right of

trial by jury shall remain inviolate.” Miss. Const. art. 3, § 31. However, having found no

question of material fact exits in the matter, I do not think this case merits reversal and

remand for a trial by jury.

¶53.   In its opinion, the majority cites several cases acknowledging that, when faced with

a statute silent on the issue, this Court customarily has recognized the right to a jury trial.

But because the circuit court judge properly ruled on the matter, determining that the parties

had agreed on the facts at issue and the only question remaining was an interpretation of law,

no rational jury could have found that Edmonds was entitled to compensation through the

Act. With the facts established and the law defined, the request for a jury becomes

inconsequential.

¶54.   Assuming arguendo that the circuit judge erred in denying Edmonds the right to a

jury, his decision is of no consequence to resolution of the matter and can be viewed as

nothing more than harmless. For the sake of discussion, to warrant reversal, the judge’s

decision to deprive Edmonds of a jury must have “affect[ed] the final result of the case and

work[ed] adversely to a substantial right of the party assigning it.” Bay Point Props., Inc.

v. Mississippi Transp. Comm’n, 201 So. 3d 1046, 1056 (Miss. 2016) (citing Catholic

Diocese of Natchez–Jackson v. Jaquith, 224 So. 2d 216, 221 (Miss. 1969)). See also Gray

v. State, 799 So. 2d 53, 61 (Miss. 2001). Here, it is clear that if the parties had presented

their case before a jury, at the conclusion of proof and upon proper motion, the judge would

have arrived at the same conclusion, thereafter granting the State’s inevitable motion for



                                              30
directed verdict. As discussed supra, the lower court held that, while the fabrication

requirement in the statute involved an element of intent, the plaintiff’s motivation behind his

fabrication was not relevant. Both parties agreed that, by the common definition of the word

“fabricate,” the false confession was an obvious fabrication of evidence. The discussion

leading to this agreement served as the only portion of the hearing which focused on disputed

issues of fact, leaving no factual questions to be answered thereafter.

¶55.   Moving on to the second part of the statute, attorneys for both the plaintiff and the

State agreed as a matter of fact that, during the plaintiff’s first trial, only the plaintiff’s

confession linked him to any participation in the killing. However, the parties differed on

their interpretation of the law and whether the statute required that the false confession

caused or contributed to his conviction. While counsel for Edmonds argued that his

motivation to fabricate was an important factor for the court to consider, the judge reiterated

that motivation was not a material element of the statute. The State then argued that the

element in question was causative in nature and required that Edmonds prove that his

confession did not cause him to be convicted (i.e., but for the admission of the fabricated

evidence, he would not have been convicted). Having ruled that Edmonds’s interpretation

of the statute was erroneous and that he presented no other arguments to the contrary, the

judge found that the plaintiff’s confession unquestionably caused or contributed to his

conviction at his first trial.

¶56.   Just after counsel for Edmonds concluded its case-in-chief, the representative for the

State remarked that “[n]ormally I would have a motion, Your Honor, but this being nonjury,



                                              31
I will not.” Here, the defense clearly provided that its intent–had there been a jury trial–

would be to make a Rule 50 motion for directed verdict at this point. See M.R.C.P. 50.

Though, because the judge was to rule directly on the case with or without the presentation

of evidence by the State, the representative opted to proffer several trial-testimony transcripts

for the court’s review prior to its ruling. The brief introduction of these transcripts into

evidence concluded the State’s presentation, after which it rested its case.

¶57.   A review of the hearing and the evidence submitted provides that, with or without a

jury, the matter would conclude with the same result: in either scenario, Tyler Edmonds

fails–as a matter of law–to support his burden to show that his fabrication of evidence was

not in an effort to bring about his conviction. As we have said before, “an error is harmless

only when it is apparent on the face of the record that a fair minded jury could have arrived

at no [other] verdict . . . .” Gray v. State, 799 So. 2d 53, 61 (Miss. 2001) (citing Forrest v.

State, 335 So. 2d 900, 903 (Miss. 1976)). Because Edmonds failed to meet his burden and

the circuit judge properly would have granted the State’s motion for directed verdict, his

decision to conduct a bench trial is of no consequence. Accordingly, I find that if the circuit

judge erred in requiring a bench trial on the matter, that error was nothing more than

harmless and his decision should stand.

¶58.   Therefore, I respectfully dissent with the majority opinion and would affirm the circuit

court’s ruling based on the reasoning and caselaw outlined above.

     RANDOLPH, P.J., MAXWELL AND CHAMBERLIN, JJ., JOIN THIS
OPINION IN PART.

       CHAMBERLIN, JUSTICE, DISSENTING:

                                               32
¶59.   I dissent. However, because I feel the opinions have overly complicated the issue, I

write separately. Do not misunderstand, I enjoy diagramming and parsing sentences as much

as the next person.7 In this case, it is just not necessary. The principle that controls in this

case is simple. If you confess to a crime, and that confession is not coerced or otherwise

induced by law enforcement or some state actor, then you cannot recover under the statute.

This is the exact situation that the language “fabricate evidence to bring about his conviction”

is meant to prevent.

¶60.   To be clear, a confession that is coerced by law enforcement or some state actor would

not prohibit a cause of action under the statute. That is because, in such a scenario, the State

would be guilty of some type of wrongdoing. In Edmonds’s case, the State has done nothing

wrong and logic would dictate it should not be answerable to Edmonds.

¶61.   To hold otherwise basically gives the phrase “fabricate evidence to bring about his

conviction” no meaning. There is always an ulterior motive other than being convicted. It

does not take much of an imagination to think of egregious results that can occur under the

majority’s opinion.

¶62.   To conclude, this is the exact case the language “fabricate evidence to bring about his

conviction” is meant to prohibit, and therefore, I dissent.

       RANDOLPH, P.J., MAXWELL AND BEAM, JJ., JOIN THIS OPINION.




       7
       Sarcasm is “the use of words that mean the opposite of what you really want to say.”
Sarcasm, Merriam-Webster’s Dictionary.

                                              33